Detailed Action
1.	This Office Action is in response to the applicant’s communication filed on 12/20/2021. In virtue of this communication, claims 1, 2, 4-9, and 11-14 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant presented the argument for the amended claim limitations “wherein the location area identity of a location area of at the least one network standard comprises at least one of a tracking area identity (TAI), or a routing area identity (RAI), or a cell identity”. 
	However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art Knauft (see TAI in par. 0018 and fig. 5-6).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 2, 4-9, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, and 11 of U.S. Patent No. 10,659,951 B2 Knauft et al. Pub. No.: US 2012/0252451 A1 and Wu et al. US 2009/0092045 A1.

4.1.	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, Instant claims 1 and 8 are compared to respective patent claims 1, and 11. 
The comparison of the instant claim limitations in claim 1 to the patent claim 1 could be seen as follows:
receiving, by an access network device having a single radio controller integrated therein a single device (lines 36-38 of col. 34), a first request message, wherein the first request message requests performance of a location update on a user equipment (UE), (lines 36-42 of col. 34); 
generating, by the access network device, a paging area list of the UE, wherein the paging area list comprises a location area identity of a location area of at least one network standard (lines 55-62 of col. 34); 
adding, by the access network device, the paging area list of the UE to a first response message (lines 55-67 of col. 34); and 
sending, by the access network device, the first response message to the UE (lines 62-65 of col. 34); and 
wherein the single radio controller manages access network devices of different network standards together (lines 55-63 of col. 34).
The patent does not explicitly show: “wherein the location area identity of a location area of at the least one network standard comprises at least one of a tracking area identity 
	Firstly, the rationales for obviousness of the claim limitations “wherein the location area identity of a location area of at the least one network standard comprises at least one of a tracking area identity (TAI), or a routing area identity (RAI), or a cell identity” could be found in Knauft. In particular, Knauft teaches that last seen tracking area list LSTA and registered tracking area RTA may contain a tracking area identifier TAI (par. 0018 and see TAI in fig. 5-6).
	Secondly, to address obviousness of the claim limitation “starting, by the access network device, a location update timer”, it’s to note that claim does not specifically define what are required to start a location update timer. If so, the claim limitation could be reasonably interpreted as starting a timer. Evidence for starting a timer could be seen in Knauft. In particular, Knauft teaches setting timer value for timer T3412 for different conditions (new values in par. 0030, shorten value in par. 0031, and MME may set the T3412 timer to a longer value in par. 0034 & 0038; herein, setting the timer value would advance starting the timer and timer expiration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Patent 10,659,951 B2 by providing timer values for location update and a tracking area identifier TAI as taught in Knauft. Such a modification would have provided timer values for a user Knauft.
Lastly, to consider the obviousness of the claim limitations “deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, recall that Knauft explains that upon timer expiry MME may clear registered tracking area RTA list associated with UE, i.e., a location area hierarchical management context of the UE, and restart detection of UE cyclical movement (par. 0031& 0041). In particular, Wu teaches that the anchor paging controller/location register waits for the location update of the MS until a time times out (par. 0093) and the anchor paging controller may delete the context of the MS and all parameters preserved for the MS in IDLE mode (par. 0093, it means that as explained in par. 0092, deleting is performed when location update of the MS is not received in a predetermined period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Patent 10,659,951 B2 in view of Knauft by providing network logout for a mobile station in idle mode as taught in Wu to obtain the instant claim. Such a modification would have included location update scenarios to update location of a mobile station MS in the changing paging groups so that the MS context preserved in a network entity could be deleted, and paging parameters could be assigned properly to perform location update before the timer times out as suggested in par. 0010-0014 of Wu.



4.2.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the instant dependent claims not rendered obvious by the patented dependent claims might prematurely indicate that those instant dependent claims are the only allowable subject matters; filing terminal disclaimer, TD, would overcome the Obviousness type Double Patenting ODP rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP rejection will still be applicable to the amended claims.

5.	Claims 1, 2, 4-9, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, and 11 of U.S. Patent No. 10,097,987 B2 in view of Knauft and Wu.

5.1.	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, Instant claims 1, and 8 are compared to respective patent claims 1, and 11. 
The comparison of the instant claim limitations in claims 1 to the patent claim 1 could be seen as follows:

generating, by the access network device, a paging area list of the UE (lines 60-67 of col. 34), wherein the paging area list comprises a location area identity of a location area of at least one network standard (lines 1-2 of col. 35); 
adding, by the access network device, the paging area list of the UE to a first response message (lines 3-6 of col. 35); and 
sending, by the access network device, the first response message to the UE (lines 5-6 of col. 35); and 
wherein the single radio controller manages access network devices of different network standards together (lines 44-54 of col. 34).
The patent does not explicitly show: “wherein the location area identity of a location area of at the least one network standard comprises at least one of a tracking area identity (TAI), or a routing area identity (RAI), or a cell identity; starting, by the access network device, a location update timer; and deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, the claim limitations are considered obvious by the following rationales.
	Firstly, the rationales for obviousness of the claim limitations “wherein the location area identity of a location area of at the least one network standard comprises at least one of a tracking area identity (TAI), or a routing area identity (RAI), or a cell identity” Knauft. In particular, Knauft teaches that last seen tracking area list LSTA and registered tracking area RTA may contain a tracking area identifier TAI (par. 0018 and see TAI in fig. 5-6).
	Secondly, to address obviousness of the claim limitation “starting, by the access network device, a location update timer”, it’s to note that claim does not specifically define what are required to start a location update timer. If so, the claim limitation could be reasonably interpreted as starting a timer. Evidence for starting a timer could be seen in Knauft. In particular, Knauft teaches setting timer value for timer T3412 for different conditions (new values in par. 0030, shorten value in par. 0031, and MME may set the T3412 timer to a longer value in par. 0034 & 0038; herein, setting the timer value would advance starting the timer and timer expiration).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Patent 10,097,987 by providing timer values for location update and a tracking area identifier TAI as taught in Knauft. Such a modification would have provided timer values for a user equipment UE to perform a tracking area update and a tracking area identifier would have accurately indicated where the UE is located so that tracking area updating and paging of UE would be more efficient as suggested in par. 0001-0004 of Knauft.
Lastly, to consider the obviousness of the claim limitations “deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, recall that Knauft explains that upon timer expiry MME may clear registered tracking area RTA list associated with UE, i.e., a location area hierarchical management context Wu teaches that the anchor paging controller/location register waits for the location update of the MS until a time times out (par. 0093) and the anchor paging controller may delete the context of the MS and all parameters preserved for the MS in IDLE mode (par. 0093, it means that as explained in par. 0092, deleting is performed when location update of the MS is not received in a predetermined period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Patent 110,097,987 in view of Knauft by providing network logout for a mobile station in idle mode as taught in Wu to obtain the instant claim. Such a modification would have included location update scenarios to update location of a mobile station MS in the changing paging groups so that the MS context preserved in a network entity could be deleted, and paging parameters could be assigned properly to perform location update before the timer times out as suggested in par. 0010-0014 of Wu.

Regarding to instant claim 8, as claim 8 recites the similar limitations in claim 1 for a device, the instant claim limitations in claim 8 could be considered obvious by the same rationales applied in the rejection of the instant claim 1 set forth above. The structures in the instant claim 8 could be seen in patent claim 11.

5.2.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the instant dependent claims not rendered obvious by the patented dependent claims might prematurely indicate that those instant dependent claims are the .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 2, 5, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knauft in view of Wu.

Claim 1
Knauft discloses a location area management method (fig. 1 & 5-6), comprising: 

	generating, by the access network device, a paging area list of the UE (steps 520-540 or 520-560 in fig. 5 are generation RTA list, i.e., paging area list), wherein the paging area list comprises a location area identity of a location area of at least one network standard (par. 0039-0040, generating RTA list, i.e., area list by updating in LTE network, i.e., network standard), wherein the location area identity of a location area of at the least one network standard comprises at least one of a tracking area identity (TAI) (TAI in fig. 5-6, and see par. 0039-0040 for adding TAI into RTA list for paging), or a routing area identity (RAI), or a cell identity; 
adding, by the access network device, the paging area list of the UE to a first response message (see par. 0039-0040 for updating the RTA list to be included in the response to UE in step 550 of fig. 5); and 
sending, by the access network device, the first response message to the UE (550 of fig. 5, 635 in fig. 6a and 670 in fig. 6b);
starting, by the access network device, a location update timer (new values in par. 0030, shorten value in par. 0031, and MME may set the T3412 timer to a longer value in par. 0034 & 0038; herein, setting the timer value would advance starting the timer and Niemi previously applied in the previous Office Action); and 
wherein the single radio controller manages access network devices of different network standards together (as depicted in fig. 1, MME manages for 3GPP standards such as LTE and non-3GPP standards such as WiFi or WLAN).
Although Knauft does not explicitly disclose: “deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, the claim limitations are considered obvious by the following rationales. Initially, Knauft explains clearing the RTA list upon timer’s expiry and restarting the detection of UE cyclical movement (par. 0031 & 0041). In particular, Wu teaches that the anchor paging controller/location register waits for the location update of the MS until a time times out (par. 0093) and the anchor paging controller may delete the context of the MS and all parameters preserved for the MS in IDLE mode (par. 0093, it means that as explained in par. 0092, deleting is performed when location update of the MS is not received in a predetermined period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify tracking and paging at boundaries in LTE networks of Knauft by providing network logout for a mobile station in idle mode as taught in Wu to obtain the claimed invention specified in the claim. Such a modification would have included location update scenarios to update location of a mobile station MS in the changing paging groups so that the MS context preserved in a network entity could Wu.

Claim 2
Knauft, in view of Wu, discloses the method according to claim 1, wherein the first response message further carries duration information of a location update timer (Knauft, UE subsequently receives a TAU accept comprising a T3412 timer value), and wherein the duration information indicates a duration of the location update timer (Knauft, timer value in par. 0030-0031, and the shortened T3412 timer in par. 0031 forces UE to update its tracking area more quickly; and thus the combined prior art reads on the claim).

Claim 5
Knauft, in view of Wu, discloses the method according to claim 1, wherein the location update is at least one of a periodical location update of the UE (Knauft, as explained in par. 0030-0031, T3412 timer value would be periodic unless MME modifies it; and thus, it meets the claim condition), or a location update initiated when the UE moves to another unregistered location area (Knauft, in fig. 6a-b, UE initiates TAU could be seen as explained in the conditions for UE’s movements in fig. 4b-e and par. 0035-0038).

Claim 8
	Claim 8 is a device claim corresponding to method claim 1. Limitations in claim 8 is found reciting the same scopes of the respectively limitations in claim 1. Accordingly, Knauft discloses an access network device having a single radio controller integrated therein into a single device (MME 130 in fig. 1 would include at least a processor or a controller) comprising: a receiver (as depicted in fig. 1 and explained in par. 0015-0017, MME would include a receiver to receive TAU update in LTE network and non3GPP networks); a processor coupled to the receiver (MME in fig. 1 would include a processor to perform steps in fig. 5-6 after receiving TAU update from UE and meaning that processor and receiver could communicate); a non-transitory computer-readable storage medium storing a program (MME 130 in fig. 1 for storing instruction in fig. 5-6, and thus, MME 130 would at least include a typical storage or memory) to be executed by the processor (executing instructions or algorithms in fig. 5-6).

Claim 9 and 12 
	Claims 9 and 12 are device claims corresponding to method claims 2 and 5. All the limitations in claims 9 and 12 are found reciting the same scopes of the respective limitations of claims 2 and 5. Accordingly, claims 9 and 12 are considered obvious by the same rationales applied in the rejection of claims 2 and 5 respectively set forth above.

9.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Knauft in view of Wu and Sagfors et al. Pub. No.: US 2011/007698 A1.



Claim 4
Although Knauft, in view of Wu, does not disclose “the method according to claim 1, wherein the first response message is a radio resource control (RRC) Connection Reconfiguration”, claim 4 is considered obvious by the following rationales.
	In fact, claim does not specifically define how the first response message would be formatted into RRC reconfiguration. Accordingly, it would be reasonable to assume that RRC reconfiguration message would be using a standard. If so, the use of LTE standard or 3GPP standards would be conventional to one of ordinary skill in the art. However, to advance the prosecution, the evidence for using RRC reconfiguration is provided herein. In particular, Sagfors teaches RRC connection reconfiguration including new configuration and new RNTI in 201 of fig. 2. Accordingly, one of ordinary skill in the art would have included RTA list including TAI of Knauft into RRC Connection Reconfiguration in fig. 2 of Sagfors.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify tracking and paging at boundaries in LTE networks of Knauft in view of Wu by providing RRC Connection Reconfiguration as taught in Sagfors to obtain the claimed invention specified in the claim. Such a modification would have included radio resource control protocol to configure and re-configure radio resource for a user equipment UE so that transmission errors and a long delay in retransmission could have avoided as suggested in par. 0013-0014 & 0020 of Sagfors.


Claim 11
	Claim 11 is a device claim corresponding to method claim 4. All of the limitations in claim 11 are found reciting for the structures of the same scopes in the respective limitations of claim 4. Accordingly, claim 11 is considered obvious by the same rationales applied in the rejection to claim 4 set forth above.

Allowable Subject Matter
10.	Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643